Citation Nr: 0312310	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  97-13 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than April 25, 1990, 
for assignment of an evaluation of 100 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active service from July 1968 to June 1976.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  June 1996 by the Oakland, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted an increased evaluation 
to 100 percent for PTSD and assigned an effective date of 
April 25, 1990, for that evaluation.

By a decision of October 29, 1998, the Board denied the 
veteran's claim for an effective date earlier than April 25, 
1990, for the grant of an evaluation of 100 percent for PTSD. 
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court), which, 
upon a joint motion by the Secretary of Veterans Affairs and 
the veteran-appellant, vacated the Board's October 29, 1998, 
decision and remanded the matter to the Board for further 
proceedings.

On September 3, 2002, the Board issued a decision on the 
veteran's current appeal.  The Board has vacated its 
September 3, 2002, decision on due process grounds.


REMAND

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002). ; see also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Charles v. Principi, 16 
Vet. App. 370 (2002).

A review of the claims file reveals that the RO did not 
fulfill VA's duty to notify under the VCAA.

On May 1, 2003, in Disabled American Veterans, et. al., v. 
Secretary of Veterans Affairs (Nos. 02-7304, -7305, -7316), 
the United States Court of Appeals for the Federal Circuit 
held that 38 C.F.R. § 19.9(a)(2)(ii), which requires the 
Board "to provide the notice required by 38 U.S.C. [§] 
5103(a)" and that the claimant has "not less than 30 days 
to respond to the notice" is invalid because it is contrary 
to 38 U.S.C. § 5103(b), which provides the claimant one year 
to submit evidence.  Therefore, the Board must remand the 
instant case to the RO in order to fulfill VA's duty to 
notify the veteran under the VCAA.

The Board notes that, in motion received in December 2002, 
the veteran's representative contended that the Board's 
remand order of August 2001 in the instant case was not 
carried out by the RO.  In the remand of August 2001, the 
Board requested that an attempt be made to obtain any records 
of psychiatric treatment of the veteran since January 15, 
1987, at the mental hygiene clinic of the Oakland, 
California, Army base.  While this case is in remand status, 
the RO may attempt to obtain any such records or confirm that 
any such records are not available.

Accordingly, this case is REMANDED to the RO for the 
following:

1. The RO should notify the veteran as follows:

We have a duty to notify you and your representative, if 
you have one, of any information and evidence needed to 
substantiate and complete a claim for VA benefits.  
Information means non-evidentiary facts, such as your 
address and Social Security number or the name and address 
of a medical care provider who may have evidence pertinent 
to the claim.  In your case, evidence needed to 
substantiate your claim for an effective date earlier than 
April 25, 1990, for a grant of an evaluation of 100 
percent for PTSD would be evidence tending to show that 
your claim for an increased evaluation for PTSD which was 
granted by a rating decision of June 1996 was filed prior 
to April 25, 1990.  The evidence needed to substantiate 
your earlier effective date claim would also be medical 
evidence showing that, prior to April 25, 1990, and prior 
to the date of any earlier claim which was granted by the 
rating decision of June 1996, it was factually 
ascertainable that your service connected PTSD met the 
schedular criteria for an evaluation of 100 percent.  You 
are expected to obtain and submit such evidence needed to 
substantiate your claim, if you are able to do so.

The RO should allow the veteran the period of time 
provided by law for a response.

2. The RO should request that the United States Army base, 
Oakland, California, or any repository to which the 
records have been transferred, provide copies of any 
records of treatment of the veteran at the mental hygiene 
clinic since January 15, 1987.  The RO should ensure that 
a response to the request for records is provided and, in 
the event that no treatment records are provided, a 
statement is received that the records do not exist or the 
custodian does not have them, as required by 38 C.F.R. 
§ 3.159(c)(2) (2002).

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claim may 
now be granted.  If the decision remains adverse to the 
veteran, he and his representative should be provided with an 
appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purposes of this REMAND are to 
fulfill VA's duties to assist and notify the veteran under 
the VCAA.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.
 
The appellant has the right to submit additional evidence and 
argument on the matter which the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




